DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of the invention of Group I, claims 201-216, in the reply filed on 2/24/2022 is acknowledged.
Claims 217-220 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/24/2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 201-216 is/are rejected under 35 U.S.C. 103 as being unpatentable over US2017/0056403 (‘403) in view of Franke et al., Fertility and Sterility, 2000, 74(3): 534-539 and Struthers et al., J Clin Endocrinol Metab. 2009 Feb; 94(2): 545–551.
‘403 teaches a method of using elagolix in a method of treating endometriosis (see the abstract and claim 1 for example). ‘403 also teaches the sue of estradiol and norethindrone acetate in the same method of treating endometriosis. (see [0037]). The dosage for elagolix taught was 150mg once daily or 200mg twice daily (see for example [0052]-[0053]).
‘403 does not expressly teach the herein claimed dosages for the herein claimed actives.
Franke et al. teaches  a add back therapy being used in a GnRH analogue to treat endometriosis-associated pain (see the abstract). Franke et al. teaches that Add back therapy is used in order to combat the adverse effect of hypoestrogenism caused by the GnRH analogue therapy (see page 535, col. 1, third paragraph). Franke et al. teaches the dosage of 2mg of 17β-estradiol and 1mg of norethindrone acetate (see page 535, col. 2, first paragraph).
Struthers et al. teaches the administration of elagolix, in a single oral dose of 25–400 mg or placebo. And In a second arm of the study, subjects received placebo or 50, 100, or 200 mg once daily or 100 mg twice daily for 7 day (see the Intervention Section). Struthers et al. teaches Estradiol was suppressed by 24 h in subjects receiving at least 50 mg/d. Daily (50–200 mg) or twice-daily (100 mg) administration for 7 d maintained low estradiol levels (17 ± 3 to 68 ± 46 pg/ml) in most subjects during late follicular phase. (see the abstract, Results section).
It would have been obvious to one of ordinary skill in the art at the time of filing to use the herein claimed dosage in the method of treating endometriosis and endometriosis-associated pain.
One of ordinary skill in the art would have been motivated to use the herein claimed dosage in the method of treating endometriosis and endometriosis-associated pain. The optimization of result effect parameters (e.g., dosage range, dosing regimens) is obvious as being within the skill of the artisan. The optimization of known effective amounts of known active agents to be administered, is considered well in the competence level of an ordinary skilled artisan in pharmaceutical science, involving merely routine skill in the art.  It has been held that it is within the skill in the art to select optimal parameters, such as amounts of ingredients, in a composition in order to achieve a beneficial effect. See In re Boesch, 205 USPQ 215 (CCPA 1980). It is also noted that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  The dosage of the elagolix taught in the cited prior art encompasses that recited in the claims. Therefore, case of obviousness exists. As for estradiol and norethindrone acetate, the dosage of the agents depends on the how much the level of estrogen being suppressed in the patient who receives elagolix treatment.  Adjusting the dosage of 17β-estradiol and norethindrone acetate to counter the hypoestrogenism caused by elagolix would be reasonably expected to be effective and thus, obvious.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN MING R HUI whose telephone number is (571)272-0626. The examiner can normally be reached Mon - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAN MING R HUI/Primary Examiner, Art Unit 1627